Case 1:17-cr-00570-ALC Document 35 Filed 11/28/18 Page 1of1

GEOFFREY 8. BERMAN
United States Attorney for the
Southern District of New York
BY: JOHN E. GURA, JR.
Assistant United States Attorney
86 Chambers Street

New York, New York 10007
Telephone No.: (212) 637-2712

 

' UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA, oo . SATISFACTION OF JUDGMENT
Plaintiff, } 17 CR 00570-01 (ALC)
-V.- :
MICHAEL ARNSTEIN,
Defendant.
we ee eee eee ee eee eee x

SOUTHERN DISTRICT OF NEW YORK

Satisfaction is acknowledged between United States of America, plaintiff, and
Michael Arnstein, defendant, for the fine in the amount of $20,000.00 and the special assessment
in the amount of $100.00 amounting in all to the sum of $20,100.00. Judgment entered in the
Judgment Book of the United States District Court for the Southern District of New York on the

19® day of October 2018.

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York

' os as ),

JOHN E eT ik
Assistant United States ‘homey

STATE OF NEW YORK)
COUNTY OF NEW YORK)

On the ZBH- day of November, 2018 before me personally came JOHN E.
GURA, JR., Assistant United States Attorney for the Southern District of New York, personaily
_ known.to me or proved to me on the basis of satisfactory evidence, to be the individual whose
name is subscribed to, in the within instrument and acknowledged to me that he executed the
same in his capacity, and that by his signature on the instrument, the individual or the person

Waid fu she the individual acted, executed the instrument,
Maria A. Cotto

RY PUBLIC Notary F Public &, State of Ne New York
Qualified | in Westchester aC
Commission Expires 08/26/

hee

 
